

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.2



 
Severance Agreement for
 


 
Anthony Romano
 
Charming Shoppes, Inc.
 


 
February 10, 2009
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Contents
 


 


Article 1. Establishment, Term, and Purpose
1
   
Article 2. Definitions
1
   
Article 3. Severance Benefits
5
   
Article 4. Tax Compliance
9
   
Article 5. Excise Tax Treatment
10
   
Article 6. The Company’s Payment Obligation
12
   
Article 7. Legal Remedies
13
   
Article 8. Outplacement Assistance
13
   
Article 9. Successors and Assignment
13
   
Article 10. Covenants
14
   
Article 11. Miscellaneous
15




 
 
 

--------------------------------------------------------------------------------

 

Charming Shoppes, Inc.
 
Severance Agreement
 
THIS AGREEMENT is made and entered into as of February 10, 2009 (the “Effective
Date”), by and between Charming Shoppes, Inc. (hereinafter referred to as the
“Company”) and Anthony Romano (hereinafter referred to as the “Executive”).
 
WHEREAS, the Compensation Committee of the Company (the “Committee”) has
determined that it is appropriate to provide severance compensation to retain
key executives and to provide incentives to key executives to promote the
interests of the Company;
 
WHEREAS, the Committee has approved the Company entering into severance
agreements with certain key executives of the Company; and
 
WHEREAS, the Executive is a key executive of the Company.
 
NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive, and to induce the Executive to remain in the employ of the
Company, and for other good and valuable consideration, the Company and the
Executive agree as follows:
 
Article 1. Establishment, Term, and Purpose
This Agreement shall commence on the Effective Date and shall continue in effect
for three (3) full years (i.e., until the day before the third anniversary of
the Effective Date).  However, at the end of the first year of such three (3)
year period and at the end of each additional year thereafter, the term of this
Agreement shall be extended automatically for one (1) additional year, unless
the Committee delivers written notice six (6) months prior to the end of the
first year of such term, or extended term, to the Executive, that the Agreement
will not be extended.  In such case, the Agreement will terminate at the end of
the term, or extended term, then in progress.  However, in the event a Change in
Control occurs during the original or any extended term, this Agreement will
remain in effect for not less than the longer of: (i) twenty-four (24) months
beyond the month in which such Change in Control occurs; or (ii) until all
obligations of the Company hereunder have been fulfilled, and until all benefits
required hereunder have been paid to the Executive.
 
Article 2. Definitions
Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.
 
2.1 “Base Salary” means the salary of record paid to the Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not any such salary or other amounts are deferred.
 
2.2 “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act and shall
include related terms such as “Beneficial Ownership.”
 

 
1

--------------------------------------------------------------------------------

 

2.3 “Benefit Period” means the period as provided in Section 3.3 herein with
respect to which the Executive receives severance compensation.
 
2.4 “Beneficiary” means the persons or entities designated or deemed designated
by the Executive pursuant to Section 9.2 herein.
 
2.5 “Board” means the Board of Directors of the Company.
 
2.6 “Cause” means: (a) the Executive’s willful and continued failure to
substantially perform his or her duties with the Company (other than any such
failure resulting from Disability or occurring after issuance by the Executive
of a Notice of Termination for Good Reason), after a written demand for
substantial performance is delivered to the Executive that specifically
identifies the manner in which the Company believes that the Executive has
willfully failed to substantially perform his or her duties, and after the
Executive has failed to resume substantial performance of his or her duties on a
continuous basis within thirty (30) calendar days of receiving such demand; (b)
the Executive’s willfully engaging in conduct (other than conduct covered under
(a) above) which is demonstrably and materially injurious to the Company,
monetarily or otherwise; or (c) the Executive’s having been convicted of a
felony.  For purposes of this subparagraph, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the action
or omission was in the best interests of the Company.
 
2.7 “Change in Control” of the Company shall be deemed to have occurred as of
the first day after the Effective Date that any one or more of the following
conditions is satisfied:
 
 
(a)Any Person, other than the Company or a Related Party, acquires directly or
indirectly the Beneficial Ownership of any Voting Security and immediately after
such acquisition such Person has directly or indirectly, the Beneficial
Ownership of Voting Securities representing twenty percent (20%) or more of the
total voting power of all the then-outstanding Voting Securities; or

 
 
(b)
Those individuals who as of the date of this Agreement constitute the Board or
who thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors as of the date of
this Agreement or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the members of the
Board; or

 
 
(c)
There is consummated a merger, consolidation, recapitalization, or
reor­gani­zation of the Company, a reverse stock split of outstanding Voting
Securities, or an acquisition of securities or assets by the Company (a
"Transaction"), other than a Transaction which would result in the holders of
Voting Securities having at least eighty percent (80%) of the total voting power
represented by the Voting Securities outstanding immediately prior thereto
continuing to hold Voting Securities or voting securities of the surviving
entity having at least sixty (60%) percent of the total voting power represented
by the Voting Securities or the voting securities of such surviving entity
outstanding

 

 
2

--------------------------------------------------------------------------------

 

immediately after such Transaction and in or as a result of which the voting
rights of each Voting Security relative to the voting rights of all other Voting
Securities are not altered; or
 
 (d)
(d)There is implemented or consummated a plan of complete liquidation of the
Company or sale or disposition by the Company of all or substantially all of the
Company’s assets other than any such transaction which would result in Related
Parties owning or acquiring more than fifty percent (50%) of the assets owned by
the Company immediately prior to the transaction.

 
However, in no event shall a Change in Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group which
consummates the Change in Control transaction. The Executive shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than three percent (3%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the nonemployee continuing Directors).
 
2.8 “COBRA Benefits” shall refer to continued group health insurance benefits
under Sections 601-607 of the federal Employee Retirement Income Security Act of
1974, as amended.
 
2.9 “Code” means the United States Internal Revenue Code of 1986, as amended.
 
2.10 “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.
 
2.11 “Company” means Charming Shoppes, Inc., a Pennsylvania corporation, or any
successor thereto as provided in Article 9 herein.  If the Executive is an
officer of Charming Shoppes of Delaware, Inc. and/or any other subsidiary,
direct or indirect, of Charming Shoppes, Inc. only, or an officer of any or all
of  Charming Shoppes of Delaware, Inc., Charming Shoppes, Inc., and/or any other
subsidiary, direct or indirect, of Charming Shoppes, Inc., the word "Company"
shall be deemed to include not only Charming Shoppes, Inc. but also Charming
Shoppes of Delaware, Inc., and/or such other subsidiary, direct or indirect, of
Charming Shoppes, Inc., as applicable, with respect to employment matters,
including termination of employment, where appropriate.  References to the
"Company" with respect to a Change in Control and matters incidental to the
determination of a Change in Control relate only to Charming Shoppes, Inc.
 
2.12 “Disability” means complete and permanent inability by reason of illness or
accident to perform the duties of the occupation at which the Executive was
employed when such disability commenced.
 
2.13 “Effective Date” means the date of this Agreement set forth above.
 
2.14 “Effective Date of Termination” means the date of termination of active
employment with the Company.
 

 
3

--------------------------------------------------------------------------------

 

2.15 “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
2.16 “Good Reason” shall mean, without the Executive’s express written consent,
the occurrence of any one or more of the following:
 
(a)
A material diminution of the Executive’s authorities, duties or responsibilities
as an employee of the Company;

 
(b)
A material change in the geographic location at which the Executive must perform
services; for purposes of this Agreement, a material change means the Company
requires the Executive to be based at a location which is at least fifty (50)
miles farther from the Executive’s then current primary residence than is the
Executive’s then current office location;

 
(c)
A material diminution by the Company in the Executive’s Base Salary as in effect
on the Effective Date or as the same shall be increased from time to time; or

 
(d)
A material breach by the Company of this Agreement or the offer letter dated
January 26, 2009.  

 
Notwithstanding the foregoing, the Executive shall not have Good Reason for
termination if, within sixty (60) days after the date on which the Executive
gives a Notice of Termination, as provided in Section 3.8, the Company corrects
the action or failure to act that constitutes the grounds for termination for
Good Reason as set forth in the Executive’s Notice of Termination.  If the
Company does not correct the action or failure to act, the Executive must
terminate his or her employment within thirty (30) days after the end of the
cure period, in order for the termination to be considered a Good Reason
termination.The existence of Good Reason shall not be affected by the
Executive’s temporary incapacity due to physical or mental illness not
constituting a Disability.
 
2.17 “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.
 
2.18 “Qualifying Termination” means any of the events described in Section 3.2
herein, the occurrence of which triggers the payment of Severance Benefits
hereunder.
 
2.19 “Related Party” means (a) a majority-owned subsidiary of the Company; or
(b) a trustee or other fiduciary holding securities under an employment plan of
the Company or any majority-owned subsidiary; or (c) a corporation owned
directly or indirectly by the shareholders of the Company in substantially the
same proportion as their ownership of Voting Securities.
 
2.20 “Retirement” means the Executive’s voluntary termination of employment in a
manner which qualifies the Executive to receive immediately payable retirement
benefits under the Company’s tax-qualified retirement plan or under the
successor or replacement of such retirement plan if it is then no longer in
effect.  The term “Retirement” shall not mean a termination of the
 

 
4

--------------------------------------------------------------------------------

 

Executive’s employment under circumstances that constitute Good Reason or that
constitute an involuntary termination of the Executive’s employment by the
Company.
 
2.21 “Separation Pay Limitation” means the lesser of (i) two (2) times the
Executive's then annual compensation or (ii) two (2) times the limit on
compensation then set forth in Section 401(a)(17) of the Code, as determined for
purposes of the “separation pay” exception under Section 409A of the Code.
 
2.22 “Severance Benefits” means the payment of severance compensation as
provided in Section 3.4 herein.
 
2.23  “Three-Year Average Bonus” means the Bonus Percentage (defined below)
multiplied by the Executive’s target annual cash bonus in effect for the fiscal
year in which the Effective Date of Termination occurs.  The Bonus Percentage is
calculated as the average of the following percentages for each of the three (3)
fiscal years preceding the Effective Date of Termination:  (i) the annual cash
bonus paid to the Executive for the fiscal year, divided by (ii) the Executive’s
target annual cash bonus for the fiscal year.  If the Executive has been
employed for less than three (3) fiscal years at the Date of Termination, the
average bonus will be based on the completed fiscal years from the date the
Executive commenced employment with the Company to the Executive’s Date of
Termination.
 
2.24 “Voting Securities” means any securities of the Company which carry the
right to vote generally in the election of directors.
 


 
Article 3. Severance Benefits
3.1 Right to Severance Benefits.  The Executive shall be entitled to receive
from the Company Severance Benefits, as described in Section 3.4 herein, if
there has been a Qualifying Termination and a Notice of Termination for a
Qualifying Termination has been delivered, provided the Executive executes and
does not revoke a written release and waiver of claims, in form and substance
acceptable to the Company (the “Release”) which will be delivered to Executive
no later than the separation date, of any and all claims against the Company and
all related parties with respect to all matters arising out of the Executive’s
employment by the Company, or the termination thereof (other than claims based
upon any severance entitlements under the terms of this Agreement or
entitlements under any plans or programs of the Company under which Executive
has accrued a benefit).
 
The Executive shall not be entitled to receive Severance Benefits if the
Executive’s employment is terminated for Cause, or if his or her employment with
the Company ends due to death, Disability, or Retirement or due to a voluntary
termination of employment by the Executive without Good Reason.
 
3.2 Qualifying Termination.  The occurrence of any one or more of the following
events (as evidenced by a Notice of Termination) shall be considered a
Qualifying Termination under this Agreement:
 

 
5

--------------------------------------------------------------------------------

 

(a)
A termination of the Executive’s employment by the Company for reasons other
than Cause, as evidenced by a Notice of Termination delivered by the Company to
the Executive; or

 
(b)
A termination by the Executive for Good Reason, as evidenced by a Notice of
Termination delivered by the Executive to the Company.

 
3.3 Benefit Period.  In the event of a Qualifying Termination, the Executive
will receive Severance Benefits with respect to the following Benefit Period:
 
(a)
If the Qualifying Termination occurs before a Change in Control, or if the
Qualifying Termination occurs after twenty-four (24) months following a Change
in Control, the Benefit Period is twelve (12) months.

 
(b)
If the Qualifying Termination occurs upon or within twenty-four (24) months
following a Change in Control, the Benefit Period is eighteen (18) months.

 
3.4 Severance Benefits.  In the event the Executive becomes entitled to receive
Severance Benefits as provided in Sections 3.1 and 3.2 herein, the Executive
shall receive the following Severance Benefits:
 
(a)
In the event of a Qualifying Termination before a Change in Control, or in the
event of a Qualifying Termination after twenty-four (24) months following a
Change in Control, the Company shall pay to the Executive the following:  

 
 
(i)     An amount equal to (A) the Executive’s annual Base Salary, plus (B) the
Executive’s Three-Year Average Bonus. This severance amount shall be payable in
regular payroll installments over the Benefit Period, beginning within thirty
(30) days after the Effective Date of Termination, to the extent that the
severance amount under this subsection (i) does not exceed the Severance Pay
Limitation.  Any amount under this subsection (i) that exceeds the Severance Pay
Limitation shall be paid as a separate lump sum payment within thirty (30) days
following the Effective Date of Termination.  

 
 
(ii)    Reimbursement of the Executive’s monthly cost of COBRA Benefits under
the Company’s health plan for the Benefit Period, provided, however, that
payment of the COBRA Benefits shall be discontinued prior to the end of the
Benefit Period if the Executive ceases to receive COBRA coverage under the
Company’s health plan or if the Executive has available substantially similar
benefits at a comparable cost to the Executive from a subsequent employer, as
determined by the Committee.  The COBRA reimbursement payments shall be paid
monthly on the first payroll date of each month, beginning within thirty (30)
days after the Effective Date of Termination.

 
 
(iii)   A lump sum amount equal to the Executive’s unpaid annual cash bonus,
calculated based on Company performance, for the year in which the Executive’s
Effective Date

 

 
6

--------------------------------------------------------------------------------

 

of Termination occurs, multiplied by a fraction, the numerator of which is the
number of completed days in the then existing fiscal year through the Effective
Date of Termination, and the denominator of which is three hundred and
sixty-five (365). This payment will be paid when the annual cash bonuses for the
year are paid to other executives of the Company under its Annual Incentive
Plan.  
 
 
(iv)     Outplacement services, as described in Article 8.

 
 
(v)     A lump sum amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay, and earned but not taken vacation pay through the Effective Date
of Termination.  This payment shall be made within thirty (30) days after the
Effective Date of Termination.

 
(b)
In the event of a Qualifying Termination upon or within twenty-four (24) months
after a Change in Control, the Company shall pay to the Executive the following
amounts, all of which shall be paid within thirty (30) days after the Effective
Date of Termination (except as provided in subsection (iv)):  

 
 
(i)      A lump sum amount equal to one and five tenths (1.5) times the sum of
(A) the Executive’s annual Base Salary, plus (B) the Executive’s Three-Year
Average Bonus.     

 
 
(ii)     A lump sum amount equal to the monthly cost of COBRA Benefits under the
Company’s health plan and the Company’s monthly cost of life insurance and
disability coverage in effect for the Executive at the Effective Date of
Termination, multiplied by the number of full months in the Benefit Period.

 
 
(iii)     A lump sum amount equal to the Executive’s unpaid target annual cash
bonus established for the year in which the Executive’s Effective Date of
Termination occurs, multiplied by a fraction, the numerator of which is the
number of completed days in the then existing fiscal year through the Effective
Date of Termination, and the denominator of which is three hundred and
sixty-five (365).  This lump sum amount shall be payable regardless of whether
the Company meets its performance objectives for the year in which the
Executive’s Effective Date of Termination occurs.

 
 
(iv)    Outplacement services, as described in Article 8.

 
 
(v)     A lump sum amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay, and earned but not taken vacation pay through the Effective Date
of Termination.  

 
(c)
Except as specifically provided above, incentive awards granted under the
incentive arrangements adopted by the Company shall be paid pursuant to the
terms of the applicable plan.  Equity awards shall be paid pursuant to the terms
of the applicable plan.

 

 
7

--------------------------------------------------------------------------------

 

(d)
The aggregate benefits accrued by the Executive as of the Effective Date of
Termination under the savings and retirement plans sponsored by the Company
shall be distributed pursuant to the terms of the applicable plan.

 
(e)
Compensation which has been deferred under the Charming Shoppes Variable
Deferred Compensation Plan or other plans sponsored by the Company, as
applicable, together with all interest or earnings credited with respect to any
such deferred compensation balances, shall be distributed pursuant to the terms
of the applicable plan.

 
3.5 Termination for Disability.  If the Executive’s employment is terminated by
reason of his or her Disability, the Executive shall receive his or her Base
Salary and accrued vacation through the Effective Date of Termination, at which
point in time the Executive’s benefits shall be determined in accordance with
the Company’s disability, retirement, insurance, and other applicable plans and
programs then in effect.  In the event the Executive’s employment is terminated
due to Disability, the Executive shall not be entitled to the Severance Benefits
described in Section 3.4.
 
3.6 Termination for Retirement or Death.  If the Executive’s employment is
terminated by reason of Retirement or death, the Executive’s benefits shall be
determined in accordance with the Company’s retirement, survivor’s benefits,
insurance, and other applicable programs of the Company then in effect.  In the
event the Executive’s employment is terminated by reason of his or her
Retirement or death, the Executive shall not be entitled to the Severance
Benefits described in Section 3.4.
 
3.7 Termination for Cause, or Other Than for Good Reason or Retirement. If the
Executive’s employment is terminated either: (a) by the Company for Cause; or
(b) by the  Executive (other than for Retirement or Good Reason), the Company
shall pay the Executive his or her full Base Salary and accrued vacation through
the Effective Date of Termination, at the rate then in effect, plus all other
amounts to which the Executive is entitled under any compensation plans of the
Company, at the time such payments are due, and the Company shall have no
further obligations to the Executive under this Agreement.
 
3.8 Notice of Termination.  The Company may terminate the Executive’s employment
at any time by providing written notice to the Executive.   Upon receipt of such
written notice, Executive’s employment shall be terminated with immediate
effect.  The Executive shall provide notice of a termination of employment by
the Executive for Good Reason within fifteen (15) days after the event giving
rise to Good Reason occurs.  Any termination of employment by the Executive or
by the Company for any reason shall be communicated by a Notice of Termination.
 
Article 4. Tax Compliance
4.1 Section 409A.  
 
(a)
Notwithstanding the foregoing, if required by Section 409A of the Code, if any
amounts payable upon separation from service are considered “deferred
compensation” under Section 409A, payment of such amounts will be postponed as
required by Section 409A, and the postponed amounts will be paid, with accrued
interest as described below, on the first monthly payroll date occurring after
six (6) months following the Effective Date of

 

 
8

--------------------------------------------------------------------------------

 

Termination.  If the Executive dies during the postponement period, any amounts
postponed on account of Section 409A of the Code, with accrued interest as
described below, shall be paid to the personal representative of the Executive's
estate within sixty (60) days after the date of the Executive's death.  If
payment of any amounts under this Agreement is required to be delayed pursuant
to Section 409A, the Company shall pay interest on the postponed payments from
the date on which the amounts otherwise would have been paid to the date on
which such amounts are paid at a market rate of interest, as determined by the
Committee.
 
(b)
This Agreement is intended to comply with the requirements of Section 409A of
the Code, and, specifically, the separation pay exemption and short term
deferral exemption of Section 409A, and shall in all respects be administered
and interpreted in accordance with Section 409A.  If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions on the Executive under Section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed.  Notwithstanding anything in the Agreement to the
contrary, distributions may only be made under the Agreement upon an event and
in a manner permitted by Section 409A of the Code or an applicable
exemption.  All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section
409A.  For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments, and each payment under this Agreement shall be
treated as a separate payment.  In no event may the Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement.

 
(c)
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement
shall be for expenses incurred during the Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

 
4.2 Withholding of Taxes.  The Company shall be entitled to withhold from any
amounts payable under this Agreement all taxes as legally shall be required to
be withheld (including, without limitation, any United States federal taxes and
any other state, city, or local taxes).
 


 


 

 
9

--------------------------------------------------------------------------------

 

Article 5. Excise Tax Treatment
5.1 Excise Tax Equalization Payment.  
 
 
(a)
In the event a Change in Control occurs and the Executive becomes entitled to
any benefits or payments in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) under this Agreement, or any other plan,
arrangement, or agreement with the Company (the “Total Payments”), and such
benefits or payments will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (or any similar tax that may hereafter be imposed),
except as provided in subsection (b) below, the Company shall pay to the
Executive in cash an additional amount (the “Gross-Up Payment”) such that the
net amount to be retained by the Executive after deduction of any Excise Tax
upon the Total Payments and any Federal, state and local income, FICA and other
payroll tax and Excise Tax upon the Gross-Up Payment provided for by this
Section 5.1 shall be equal to the Total Payments.  Such payment shall be made by
the Company to the Executive on or before the date on which the applicable taxes
are remitted by the Company to the taxing authorities, and all such payments
shall be made in accordance with Section 409A of the Code.

 
 
(b)
Notwithstanding subsection (a), if it shall be determined that the Parachute
Value (as defined below) of the Total Payments is more than one hundred percent
(100%) but less than one hundred ten percent (110%) of the Safe Harbor Amount
(as defined below), then no Gross-Up Payment shall be paid to the
Executive.  The term “Parachute Value” means the present value, as of the date
of the change of control for purposes of Section 280G of the Code, of those
Total Payments that are  “parachute payments” under Section 280G of the
Code.  The term “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

 
(c)
In the event that the Company does not pay a Gross-Up Payment as described in
subsection (b), the aggregate present value of the Payments (as defined below)
under this Agreement shall be reduced (but not below zero) to the Reduced Amount
(as defined below), if reducing the Payments will provide the Executive with a
greater net after-tax amount than would be the case if no reduction was
made.  The term “Payment” means any benefit or payment in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) under this
Agreement.  The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Payments under this Agreement
without causing any Payment under this Agreement to be subject to the Excise
Tax, determined in accordance with Section 280G(d)(4) of the Code.  The Company
shall reduce the Payments under this Agreement by first reducing Payments that
are not payable in cash and then by reducing cash Payments.  Only amounts
payable under this Agreement shall be reduced pursuant to this Section 5.1.

 
5.2 Computation.   In determining the potential impact of the Excise Tax, the
Company may rely on any advice it deems appropriate, including, but not limited
to, the counsel of its independent accounting firm.  For purposes of determining
whether any of the Total Payments will be subject to the Excise Tax and the
amount of such Excise Tax:
 

 
10

--------------------------------------------------------------------------------

 

(a)
The amount of the Total Payments which shall be treated as subject to the Excise
Tax shall be equal to the amount of excess parachute payments within the meaning
of Section 280G(b)(1) of the Code, as determined by the Company’s independent
accounting firm;

 
(b)
The value of any non-cash benefits or any deferred or accumulated payment or
benefit shall be determined by the Company's independent accounting firm in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code; and

 
(c)
The value of the non-competition covenants contained in this Agreement shall be
taken into account to reduce “parachute payments” to the maximum extent
allowable under Section 280G of the Code.

 
For purposes of the determinations under this Article 5, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the applicable payment is to be
made, and state and local income taxes at the highest marginal rate of taxation
in the state and locality of the Executive’s residence, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.
 
5.3 Subsequent Recalculation.  In the event that a Gross-Up Payment is payable
and the Internal Revenue Service proposes to increase the amount of Excise Tax
payable by the Executive in excess of the computation of the Company under
Section 5.2 herein so that the Executive did not receive the greatest net
benefit, the Company shall reimburse the Executive within 30 days of the date of
the recalculation for the full amount necessary to make the Executive whole,
plus interest as described in Section 4.4; provided, however, that the Executive
follows the procedures set forth in this Section 5.3.
 
The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than ten business days after the later of either: (i) the date the
Executive has actual knowledge of such claim, or (ii) the date Internal Revenue
Service issues to the Executive either a written report proposing imposition of
the Excise Tax or a statutory notice of deficiency with respect thereto, and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid.  The Executive shall not pay such claim prior to
the expiration of the 30 day period following the date on which it gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:
 
(a)
Give the Company any information reasonably requested by the Company relating to
such claim;

 
(b)
Take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;

 

 
11

--------------------------------------------------------------------------------

 

(c)
Cooperate with the Company in good faith in order effectively to contest such
claim; and

 
(d)
Permit the Company to participate in any proceedings relating to such claims.

 
The Company shall directly bear and pay all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income or payroll tax, including interest and penalties with
respect thereto, imposed and payment of costs and expenses. Without limitation
of the foregoing provisions of this Section 5.3, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings, and
conferences with the taxing authority in respect of such claim.
 
If the Company does not notify the Executive in writing prior to the expiration
of such 30 day period that it desires to contest such claim, the Company shall
reimburse the Executive for the full amount necessary to make the Executive
whole in accordance with the limitations set forth in Article 4, plus a market
rate of interest, as determined by the Committee, all as contemplated by this
Section 5.3.
 
If, after the receipt by the Executive of an amount advanced by the Company
pursuant to this Article 5.3, the Executive receives a refund with respect to
such claim due to an overpayment of  Excise Tax, including interest and
penalties with respect thereto, the Executive shall (subject to the Company’s
complying with the requirements of this Section 5.3) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto).
 
Article 6. The Company’s Payment Obligation
The Company’s obligation to make the payments and the arrangements provided for
herein shall be absolute and unconditional, and shall not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else.  All amounts payable by the Company hereunder shall be
paid without notice or demand.  Each and every payment made hereunder by the
Company shall be final, and the Company shall not seek to recover all or any
part of such payment from the Executive or from whomsoever may be entitled
thereto, for any reasons whatsoever.
 
The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement.
 
Article 7. Legal Remedies
7.1 Payment of Legal Fees. To the extent permitted by law, the Company shall pay
all legal fees, costs of litigation, prejudgment interest, and other expenses
incurred in good faith by the Executive as a result of the Company’s refusal to
provide the Severance Benefits to which the Executive becomes entitled under
this Agreement, or as a result of the Company’s contesting the validity,
enforceability, or interpretation of this Agreement, or as a result of any
conflict (including
 

 
12

--------------------------------------------------------------------------------

 

conflicts related to the calculation of parachute payments) between the parties
pertaining to this Agreement, subject to an overall limit on the payment of
legal fees of thirty-five thousand dollars ($35,000).  The Company will provide
such payment or reimbursement, as applicable, in accordance with Section 4.1(c)
herein.  
 
7.2 Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement (other than as described in Section 10.4 below) shall be settled
by arbitration, conducted before a panel of three (3) arbitrators sitting in a
location selected by the Executive within fifty (50) miles from the location of
his or her employment with the Company, in accordance with the rules of the
American Arbitration Association then in effect.
 
Judgment may be entered on the award of the arbitrator in any court having
proper jurisdiction.  Subject to the limitations set forth in Section 7.1 above
relating to legal fees incurred by the Executive, all expenses of such
arbitration, including the fees and expenses of the counsel for the Executive,
shall be borne by the Company.
 
Article 8. Outplacement Assistance
Following a Qualifying Termination (as described in Section 3.2 herein),
the Executive shall be reimbursed by the Company for the costs of all
outplacement services obtained by the Executive within the two (2) year period
after the Effective Date of Termination, provided, however, that the total
reimbursement shall be limited to an amount equal to thirty thousand dollars
($30,000).  The Company will provide reimbursement for the costs of outplacement
services, provided that such reimbursements are available only for expenses
incurred by the Executive, and the reimbursements shall be made by the end of
the third taxable year following the Effective Date of Termination, in
accordance with Section 409A of the Code.  
 
Article 9. Successors and Assignment
9.1 Successors to the Company.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place.
 
9.2 Assignment by the Executive.  This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.  If the Executive dies while any amount would still be payable to the
Executive hereunder had he or she continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s Beneficiary.  If the Executive has not named a
Beneficiary, then such amounts shall be paid to the Executive’s devisee,
legatee, or other designee, or if there is no such designee, to the Executive’s
estate.
 
Article 10.   Covenants
10.1  Disclosure of Information.  The Executive recognizes that he or she has
access to and knowledge of certain confidential and proprietary information of
the Company which is essential to
 

 
13

--------------------------------------------------------------------------------

 

the performance of his or her duties under this Agreement.  The Executive will
not, during or after the term of his or her employment by the Company, in whole
or in part, disclose such information to any person, firm, corporation,
association, or other entity for any reason or purpose whatsoever, nor shall he
or she make use of any such information for his or her own purposes, so long as
such information has not otherwise been disclosed to the public or is not
otherwise in the public domain except as required by law or pursuant to legal
process.
 
10.2  Covenants Regarding Other Employees.
 
  (a) During the term of this Agreement and after the Executive’s termination of
employment for any reason for the period of time equal to the Benefit Period
that would be applicable if there was a Qualifying Termination (regardless of
whether the Executive receives Severance Benefits), the Executive will not
attempt to induce any employee of the Company to terminate his or her employment
with the Company.
 
(b) After the Executive’s termination of employment for any reason for the
period of time equal to the Benefit Period that would be applicable if there was
a Qualifying Termination (regardless of whether the Executive receives Severance
Benefits), the Executive will not employ or hire, directly or indirectly, any
employee of the Company and/or its subsidiaries.
 
10.3  Non-Competition Covenants.  
 
(a)During the term of this Agreement and after the Executive’s termination of
employment for any reason for the period of time equal to the Benefit Period
that would be applicable if there was a Qualifying Termination (regardless of
whether the Executive receives Severance Benefits), the Executive shall not,
within the United States:  (1) directly or indirectly own any equity or
proprietary interest (except for ownership of shares in a publicly traded
company not exceeding three percent (3%) of any class of outstanding securities)
in, or be an employee, agent, director, advisor, consultant, or independent
contractor of, any Competitor of the Company, whether on the Executive’s own
behalf or on behalf of any person, or (2) undertake any action to induce or
cause any supplier or vendor to discontinue all or any part of its business with
the Company.  
 
(b)For purposes of this Agreement, “Competitor” shall mean a chain of retail
stores with fifty (50) or more store locations that sells or distributes
primarily women’s apparel; provided, however, that the average square footage of
the chain’s stores is less than ten thousand (10,000) square feet.
 
10.4  Non-Disaparagement.  During or after the term of his or her employment by
the Company, (a) the Executive will not make any negative or disparaging
statements about the professional or personal reputation of the Company, its
officers, directors, or employees, except if testifying truthfully under oath
pursuant to subpoena or other legal process, and (b) the Company will not make
any negative or disparaging statements about the professional or personal
reputation of the Executive except if testifying truthfully under oath pursuant
to subpoena or other legal process.  
 


 

 
14

--------------------------------------------------------------------------------

 

10.5  Enforcement.  
 
(a)The Executive acknowledges and agrees that the restrictions contained in this
Article 10 are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that irreparable injury will be suffered by the Company should the Executive
breach any of the provisions of those Sections.  The Executive represents and
acknowledges that (i) the Executive has been advised by the Company to consult
the Executive’s own legal counsel in respect of this Agreement, and (ii) the
Executive has had full opportunity, prior to execution of this Agreement, to
review thoroughly this Agreement with the Executive’s counsel.
 
(b)The Executive further acknowledges and agrees that a breach of any of the
restrictions in this Article 10 cannot be adequately compensated by monetary
damages.  The Executive agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as an equitable accounting of all earnings, profits and other
benefits arising from any violation of Section 10.1, 10.2 or 10.3 hereof, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Company may be entitled.  In the event that any of the provisions of
Section 10.1, 10.2 or 10.3 hereof should ever be adjudicated to exceed the time,
geographic, service, or other limitations permitted by applicable law in any
jurisdiction, it is the intention of the parties that the provision shall be
amended to the extent of the maximum time, geographic, service, or other
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that the
provision otherwise be enforced to the maximum extent permitted by law.
 
(c)Notwithstanding anything in this Agreement to the contrary, if the Executive
breaches any of the Executive’s obligations under Section 10.1, 10.2 or 10.3
hereof, the Company shall thereafter be obligated only for the compensation and
other benefits provided in any Company benefit plans, policies or practices then
applicable to the Executive in accordance with the terms thereof, and all
payments under this Agreement shall cease.
 
(d)The covenants described in this Article shall continue to apply during the
period specified herein after the Executive’s termination of employment for any
reason, without regard to whether the Executive executes a Release or receives
any Severance Benefits as a result of such termination.  If the Executive
breaches any of the covenants described in Sections 10.1, 10.2 and 10.3, the
applicable period during which the covenant applies shall be tolled during the
period of the breach.  Without limiting the foregoing, the Severance Benefits
provided under this Agreement are specifically designated as additional
consideration for the covenants described in Sections 10.1, 10.2 and 10.3.  
 
(e)All references to the Company in this Article 10 shall include Charming
Shoppes, Inc. and its subsidiaries, direct or indirect, and each of their
successors.
 
Article 11.  Miscellaneous
11.1Notices.  All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be
 

 
15

--------------------------------------------------------------------------------

 

deemed to have been given when hand delivered or mailed by registered or
certified mail, as follows (provided that notice of change of address shall be
deemed given only when received):
 
If to the Company, to:
 
Charming Shoppes, Inc.
3750 State Road
Bensalem, PA  19020
Attention:  General Counsel
 


 
If to the Executive, to:
 
Anthony Romano
719 Chapel Hill West Lane
Horsham, PA 19044


 
or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.
 
11.2  Employment Status.  Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will,” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.
 
11.3  Beneficiaries.  The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Executive under this Agreement.  Such designation must be
in the form of a signed writing acceptable to the Committee.  The Executive may
make or change such designations at any time.
 
11.4  Severability.  In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.  Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.
 
11.5  Modification.  No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is approved by the
Committee and agreed to in writing and signed by the Executive and by an
authorized officer of the Company, or by the respective parties’ legal
representatives and successors.
 
11.6  Other Severance Plans and Agreements.  The benefits under this Agreement
will be provided in lieu of benefits under any other severance plan or agreement
of the Company, except as otherwise provided herein.  Except as otherwise
provided herein, this Agreement replaces any other
 

 
16

--------------------------------------------------------------------------------

 

severance agreements between the Executive and the Company or a subsidiary and
any non-competition or non-solicitation agreements between the Executive and the
Company or a subsidiary.
 
11.7  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original
hereof, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one counterpart hereof.11.8. Applicable
Law.  To the extent not preempted by the laws of the United States, the laws of
the state of Pennsylvania shall be the controlling law in all matters relating
to this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on this ___ day of
_______________________, 2009.
 


CHARMING SHOPPES, INC.
EXECUTIVE
       
_______________________________
___________________________________
Alan Rosskamm
Anthony Romano
Its:  Chairman of the Board and
 
Interim Chief Executive Officer
             
ATTEST:________________________
 
Colin D. Stern
 
Secretary
 


















 
17

--------------------------------------------------------------------------------

 
